Citation Nr: 1441667	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had Philippine Guerilla and Combination Service from April 1945 to May 1946 and as a Philippine Scout from July 1946 to April 1947.  He died on August [redacted], 2007.  The appellants claims as his surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO that continued to deny the claim on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that further evidentiary development is necessary prior to final adjudication, primarily to obtain a VA medical opinion discussing the connection, if any, between the Veteran's primary or underlying cause of death and his service.  

The Veteran's death certificate reveals that his primary cause of death was that of cardiorespiratory arrest due to an acute myocardial infarction as the underlying cause.  The Veteran also had diagnoses of chronic obstructive pulmonary disease (COPD) and pneumonia at the time of his death.  

The appellant avers that the Veteran had a longstanding problem with his lungs since service and this contributed to the development of his hypertension and eventually led to that cardiac arrest resulting in death.  

The Board notes that there is a VA formal finding of unavailability for copies of the Veteran's service records.  

The record also contains sworn lay statements from former neighbors who reported witnessing him having painful coughing and breathing problems since returning from service.  They stated that no physician was available in their location and that the Veteran was treated with herbal medicine for his respiratory symptoms.  

The Veteran is shown to have been treated for COPD beginning in November 1990.  A June 2008 private physician's statement also noted that the Veteran might have exhibited symptoms of weak lungs since 1956.  

The Board finds that a medical opinion should be obtained to assist the appellant in substantiating her claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to refer the case to a VA examiner in order to obtain a medical opinion that addresses the nature and likely etiology of the cause of the Veteran's death.  

The VA examiner is requested to review all pertinent records associated with the official record, including any post-service medical records and the lay assertions presented in support of the appellant's claim.

After reviewing the entire record, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or more probable) that any chronic cardiovascular disease process that was identified as the primary cause of the Veteran's death or any chronic pulmonary disease that contributed materially in producing or hastening his demise had its clinical onset during service or otherwise was due to an event or incident of his period of recognized service during and after World War II.  

For purposes of rendering the medical opinion, the examiner must discuss the submitted lay evidence that the Veteran had exhibited certain respiratory symptomatology after returning from service as well as the medical evidence that includes treatment for COPD in 1990 and a recorded history of symptoms of weak lungs in 1956.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
2. The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

3. After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



